DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-20 have been considered and examined under the first inventor to file provisions of the AIA .

Examiner Notes
In response to Applicant filing the preliminary amendments on 05/22/2020, the preliminary amendments of claims 1-20 have been considered and examined as followings (see below for details).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.32l(b).
The USPTO internet Web site contains terminal disclaimer forms which may beused. Please visit http://www.uspto.gov/forms/. The filing date of the application willdetermine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets allrequirements is auto-processed and approved immediately upon submission. For moreinformation about eTerminal Disclaimers, refer to
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 10,726,384 B2, US 10,304,029 B2, and US 9,087,213 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims as broadly recited are generally set forth in the claims of the above Patents and it would have been obvious to one having ordinary skill in the art to identify restricted 
Claims 1-20 are  rejected on the ground of nonstatutory double patenting over claims US 10,726,384 B2, US 10,304,029 B2, and US 9,087,213 B2 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patens US 10,726,384 B2, US 10,304,029 B2, and US 9,087,213 B2 since the patens US 10,726,384 B2, US 10,304,029 B2, and US 9,087,213 B2 and the instant application are claiming common subject matter, for example, as follows:

Claim
Case 16/881,438
Claim
US 10,726,384 B2
1
an information gathering method comprising the following operations performed by one or more processors at an information distributor:
1
An information gatheringmethod comprising the following operations performed by one or more processors at an information distributor: 
1
identifying a routing rule associated with a package that reflects at least one of a data collection or transportation requirement associated with the package;
 
identifying a routing rule associated with a package that reflects at least one of a data collection or transportation requirement associated with the package; 
1
determining a delivery routebased on the routing rule, wherein the delivery route is selected from possible routes for delivery of the package based on an amount of sensor-collectable data collected along the delivery route;
1
determining a delivery route based on the routing rule, wherein the delivery route is selected from possible routes for delivery of the package based on an amount of sensor-collectable data collected along the delivery route; 
1
determining one or more location-based restrictions associated with the delivery route;
1
determining a set of location-based restrictions along the delivery route; 
1
providing, the one or morelocation-based restrictions to a sensor located within or in proximity to the package;
1
providing the set of location-based restrictions to a sensor located within or in proximity to the package;  
1
receiving sensor data from the sensor; and
1
receiving sensor data from the sensor; and
1
restricting access to the sensor data associated with the sensor violating the one or more location-based restrictions.
1
restricting accessto the sensor data associated with the sensor violating the set of location-based restrictions, wherein restricting access to the sensor data associated with the sensor comprises deleting or obfuscating the sensor data. 
2
the method of claim 1, wherein the routing rule reflects at least one of: maximizing an amount of sensor-collectable data collected along the possible routes for delivery of the package, collecting a type of the sensor-collectable data along the possible routes, or requiring the possible routes to comply with a transportation of goods rule based on contents of the package
2
The method of claim 1,wherein the routing rule further reflects collecting a type of the sensor-collectable data along the possible routes
3
the method of claim 1, further comprising identifying a set of conflicting collection rules among a first set of location-based restrictions on collecting data, and wherein determining the one or more location-based restrictions taking comprises at least one of: giving precedence to a jurisdictional restriction over an institutional restriction within set of conflicting collection rules; or giving precedence to a restriction with a stricter requirement within the set of conflicting collection rules
3
The method of claim 1, further comprising identifying a set of conflicting collection rules among a first set of location-based restrictions on collecting data, and wherein determining the set of location-based restrictions comprises at least one of: giving precedence to a jurisdictional restriction over an institutional restriction within set of conflicting collection rules; or giving precedence to a restriction with a stricter requirement within the set of conflicting collection rules
4
the method of claim 1, wherein restricting access to the sensor data associated with the sensor further comprises providing, over a network, an instruction to the sensor preventing collection of the sensor data
4
The method of claim 1, wherein restricting access to the sensor data associated with the sensor further comprises providing, over a network, an instruction to the sensor preventing collection of the sensor data
5
the method of claim 1, further comprising receiving the sensor data from the sensor over the network, and wherein restricting access to the sensor data associated with the sensor further comprises deleting or obfuscating the sensor data at the information distributor, and wherein obfuscating the sensor data comprises storing the sensor data in a format rendering the sensor data unreadable
5
The method of claim 1, wherein obfuscating the sensor data comprises storing the sensor data in a format rendering the sensor data unreadable
6
the method of claim 3, further comprising identifying a second set of location-based restrictions on collecting data associated with the delivery route, and wherein identifying the set of conflicting collection rules comprises identifying conflicts among the first set of location-based restrictions and the second set of location-based restrictions.
6
The method of claim 3, further comprising identifying a second set of location-based restrictions on collecting data associated with the delivery route, and wherein identifying the set of conflicting collection rules comprises identifying conflicts among the first set of location-based restrictions and the second set of location-based restrictions.
7
the method of claim 1, wherein the sensor data includes environmental data associated with the package
7
The method of claim 1, wherein the sensor data includes environmental data associated with the package


Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jung et al. (Jung – US 2010/0194567 A1) in view of Forster et al. (Forster – US 2002/0017989 A1).

As to claim 1, Jung discloses an information gathering method comprising the following operations performed by one or more processors at an information distributor:
identifying a routing rule associated with a package (Jung: Abstract, [0015], [0029]-[0031] rules for logging information based on location of the tracking device, Table 1: surveillance methods, and FIG. 1: A system and method for controlling the surveillance conducted by lost or stolen electronic devices dependent upon the location of such electronic devices is provided. A data repository contains data that specifies, for each of a plurality of geographic regions (e.g. legal jurisdictions), a set of surveillance methods that are permissible in the respective region; thus, it is reasonable to interpret that there are a possible routes for a package based on the current location provided of the electronic device and a plurality of geographic regions) that reflects at least one of a data collection or transportation requirement associated with the package (Jung: Abstract, [0013], [0015], [0029]-[0031]: and FIG. 1 the current location of the tracking device: At least some of the geographic regions have different respective sets of permissible surveillance methods than others);
determining one or more location-based restrictions associated with the delivery route (Jung: [0029]-[0031], [0039], [0044]-[0048], Table 1 and FIG. 1: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device 41 is located, also determines the type of recovery tool(s) that can be invoked, depending on the information available for the country (or other jurisdiction) that the device 41 is located in, and the level of authorization needed in that country. According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly));
providing, the one or more location-based restrictions (Jung: [0029]-[0031], [0039], and FIG. 1: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device 41 is located, also determines the type of recovery tool(s) that can be invoked, depending on the information available for the country (or other jurisdiction) that the device 41 is located in, and the level of authorization needed in that country. According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly) to a sensor ([0030]: IP address logging; GPS location logging; Keystroke logging; Image recording; Video recording; Screen capture; Message display) to a sensor located within or in proximity to the package (Jung: [0029]-[0031]: Each surveillance tool or group of surveillance tools may require a different level of permission to invoke, so the database includes this information, and it also includes information as to the authorization level actually obtained. For example, an owner may give authorization for the IP address of his computer to be logged, but a warrant may need to be obtained for camera images to be logged);
receiving sensor data from the sensor (Jung: [0013], [0044]-[0048], and FIG. 1-2); and
restricting access (Jung: [0030]) to the sensor data associated with the sensor violating the one or more location-based restrictions (Jung: [0013], [0044]-[0048], and FIG. 1-2: when the tracking device 41 is in country E, without a court order, the tracking device is unable to collect information from keystrokes, screenshots, and camera images; thus, it is reasonable to interpret without the court order the rule of collecting sensing information of keystrokes, screenshots, and camera images takes precedence compared to the rule of collecting sensing information of IP address and GPS).
While Jung discloses a tracking device/package comprising a plurality of sensors for collecting sensing information according to geographic regions (e.g. legal jurisdictions) (Jung: page 9 lines 10-30, page 10 lines 18 – page 12 lines 7, FIG. 1 and FIG. 2 step 47 surveillance) wherein the tracking device/package is at the location comprising more than one set of rules requiring the set of location-based restrictions that takes precedence (Table 1: Country E – IP Address, GPS – Authorization by owner of the tracking device 41 and Keystroke, Screenshot, Camera, and Images – Authorization by Court), Jung does not disclose the method steps of
determining a delivery route based on the routing rule, wherein the delivery route is selected from possible routes for delivery of the package based on an amount of sensor-collectable data collected along the delivery route.
 controlling operations of sensor to implement the method steps of determining a delivery route based on the routing rule, wherein the delivery route is selected from possible routes for delivery of the package based on an amount of sensor-collectable data collected along the delivery route, as suggested by Forster, which disclose the method steps of determining a delivery route based on the routing rule (Forster: [0008], [0055], [0088], and [0128] and the location-based restrictions as proximity of a transportation vessel: Abstract, [0008]-[0009], [0051]-[0053], and FIG. 3), wherein the delivery route is selected from possible routes for delivery of the package based on an amount of sensor-collectable data collected along the delivery route (Forster: [0008], [0055], [0088], and [0128] and the location-based restrictions as proximity of a transportation vessel: Abstract, [0008]-[0009], [0051]-[0053], and FIG. 3).
Therefore, in view of teachings by Jung and Forster, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the tracking device of Jung to include the method steps of determining a delivery route based on the routing rule, wherein the delivery route is selected from possible routes for delivery of the package based on an amount of sensor-collectable data collected along the delivery route, as suggested by Forster. The motivation for this is to implement a plurality of rules for controlling the operations of the tracking device based on location of the tracking device/package. 

As to claim 2, Jung and Forster disclose the limitations of claim 1 except for the claimed limitations of the method of claim 1, wherein the routing rule reflects at least one of: maximizing an amount of sensor-collectable data collected along the possible routes for delivery of the package, collecting a type of the sensor-collectable data along the possible routes, or requiring the possible routes to comply with a transportation of goods rule based on contents of the package.
However, Jung discloses a method for collecting sensor data based on a location of a tracking device (Jung: [0015], [0044]-[0048], and FIG. 1), wherein when the tracking device is located at location-based restrictions, there is a certain set of location-based restrictions for collecting the sensor data (Jung: Abstract, [0013], [0029]-[0031] rules for logging information based on location of the tracking device, and Table 1 : surveillance methods), and when the tracking device is delivery to a different location, there is another set of location-based restrictions associated with the different location, and wherein the location-based restrictions are priority based on an authorization level (Jung: [0029]-[0031], [0039], [0044]-[0048], Table 1 and FIG. 1: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device 41 is located, also determines the type of recovery tool(s) that can be invoked, depending on the information available for the country (or other jurisdiction) that the device 41 is located in, and the level of authorization needed in that country. According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly).
Thus, as in Jung teachings, e.g. the table of data (Jung: [0044]-[0048], Table 1, and FIG. 1-2), when the tracking device’s moved from one location/country to another location/country as one of the possible routes, based on the sensor(s) disposed within the tracking device, the amount of data collected by the sensor(s) reciting the maximum amount of collectable data that the tracking device is allowed to collect according to the requirement(s) for transporting the tracking device on said possible route, and therefore, Jung’s teachings read on the limitations of “the routing rule reflects at least one of: maximizing an amount of sensor-collectable data collected along the possible routes for delivery of the package, or requiring the possible routes to comply with a transportation of goods rule based on contents of the package (see Jung: [0044]-[0048], Table 1, and FIG. 1-2 of Jung for details: the table of data shows that in country "E" it is permissible for an owner of a device to authorize IP address logging and GPS location, but a court order is needed to be able to monitor keystrokes, screenshots and camera images. In country "F" the data shows that no surveillance should be undertaken following three years after the theft, because after that time it is not possible for an original owner to claim stolen goods from a bona fide purchaser).
Therefore, in view of teachings by Jung and Forster, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the tracking device of Jung and Forster to include the routing rule reflects at least one of: maximizing an amount of sensor-collectable data collected along the possible routes for delivery of the package, collecting a type of the sensor-collectable data along the possible routes, or requiring the possible routes to comply with a transportation of goods rule based on contents of the package, as suggested by Jung, as desired. The motivation for this is to implement a plurality of rules for controlling the operations of the tracking device based on location of the tracking device/package. 

As to claim 3, Jung and Forster discloses the limitations of claim 1 further comprising the method of claim 1, further comprising identifying a set of conflicting collection rules among a first set of location-based restrictions on collecting data (Jung: [0044]-[0048] and Table 1), and wherein determining the one or more location-based restrictions taking comprises at least one of:
giving precedence to a jurisdictional restriction over an institutional restriction within set of conflicting collection rules (Jung: [0039]: According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly. The sending of the instruction (at step 46) may result in the existing surveillance rule in device 41 being changed or left unaltered, [0044]-[0048] and Table 1: In Jung which teaches use of rules/restrictions of different levels of required authorization, when a tracking device is at a location implemented with at least two sets of rules as 1). and 2). above, the set of rule that takes precedence will be applied--When the tracking device 41 is in country E, without a court order, the tracking device is unable to collect information from keystrokes, screenshots, and camera images even if the owner authorizes it, whereby keystrokes, screen shots and camera images surveillance tools require a different/higher level of permission to invoke ([0044]-[0048] and Table 1). Thus, in such a case, it would have been reasonable to interpret that the collection of sensor-collectable data in Jung would be subject to the set of location-based restrictions that takes precedence—namely the one requiring court order authorization, which is the collection of keystrokes, screenshots and camera images as being restricted, since it requires a higher level of permission); or
giving precedence to a restriction with a stricter requirement within the set of conflicting collection rules.

As to claim 4, Jung and Forster discloses the limitations of claim 1 further comprising the method of claim 1, wherein restricting access to the sensor data associated with the sensor further comprises providing, over a network (Jung: FIG. 1 the Internet 50), an instruction to the sensor preventing collection of the sensor data (Jung: [0029]-[0031], [0039], and FIG. 1-2: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device 41 is located, also determines the type of recovery tool(s) that can be invoked, depending on the information available for the country (or other jurisdiction) that the device 41 is located in, and the level of authorization needed in that country. According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly).

As to claim 6, Jung and Forster discloses the limitations of claim 3 further comprising the method of claim 3, further comprising identifying a second set of location-based restrictions on collecting data associated with the delivery route (Jung: [0039], [0044]-[0048], Table 1, and FIG. 1-2), and wherein identifying the set of conflicting collection rules comprises identifying conflicts among the first set of location-based restrictions and the second set of location-based restrictions (Jung: [0039], [0044]-[0048], and FIG. 1-2: According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly. The sending of the instruction (at step 46) may result in the existing surveillance rule in device 41 being changed or left unaltered, [0044]-[0048] and Table 1: In Jung which teaches use of rules/restrictions of different levels of required authorization, when a tracking device is at a location implemented with at least two sets of rules as 1). and 2). above, the set of rule that takes precedence will be applied--When the tracking device 41 is in country E, without a court order, the tracking device is unable to collect information from keystrokes, screenshots, and camera images even if the owner authorizes it, whereby keystrokes, screen shots and camera images Jung would be subject to the set of location-based restrictions that takes precedence—namely the one requiring court order authorization, which is the collection of keystrokes, screenshots and camera images as being restricted, since it requires a higher level of permission).

As to claim 7, Jung and Forster discloses the limitations of claim 1 further comprising the method of claim 1, wherein the sensor data includes environmental data associated with the package (Forster: [0051], [0054], [0130], and FIG. 1 the environmental sensor 118).

As to claim 8, Jung and Forster discloses all the information gathering system at an information distributor limitations as claimed that mirrors the information gathering method comprising the following operations performed by one or more processors at an information distributor in claim 1; thus, claim 8 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
an information gathering system at an information distributor, the system comprising:
a memory storing instructions; and
one or more processors configured to execute the instructions such that, when executed, cause the processors to perform a method, the method comprising:
identifying a routing rule associated with a package (Jung: Abstract, [0015], [0029]-[0031] rules for logging information based on location of the tracking device, Table 1: surveillance methods, and FIG. 1: A system and method for controlling the surveillance the location of such electronic devices is provided. A data repository contains data that specifies, for each of a plurality of geographic regions (e.g. legal jurisdictions), a set of surveillance methods that are permissible in the respective region; thus, it is reasonable to interpret that there are a possible routes for a package based on the current location provided of the electronic device and a plurality of geographic regions) that reflects at least one of a data collection or transportation requirement associated with the package (Jung: Abstract, [0013], [0015], [0029]-[0031]: and FIG. 1 the current location of the tracking device: At least some of the geographic regions have different respective sets of permissible surveillance methods than others);
determining a delivery route by based on the routing rule (Forster: [0008], [0055], [0088], and [0128] and the location-based restrictions as proximity of a transportation vessel: Abstract, [0008]-[0009], [0051]-[0053], and FIG. 3), wherein the delivery route is selected from possible routes for delivery of the package based on an amount of sensor-collectable data collected along the delivery route (Forster: [0008], [0055], [0088], and [0128] and the location-based restrictions as proximity of a transportation vessel: Abstract, [0008]-[0009], [0051]-[0053], and FIG. 3);
determining one or more location-based restrictions associated with the delivery route (Jung: [0029]-[0031], [0039], [0044]-[0048], Table 1 and FIG. 1: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device 41 is located, also determines the type of recovery tool(s) that can be invoked, depending on the information available for the country (or other jurisdiction) that the device 41 is located in, and the level of authorization needed in that country. According to the maximum level of existing authorization ;
providing the one or more location-based restrictions (Jung: [0029]-[0031], [0039], and FIG. 1: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device 41 is located, also determines the type of recovery tool(s) that can be invoked, depending on the information available for the country (or other jurisdiction) that the device 41 is located in, and the level of authorization needed in that country. According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly) to a sensor ([0030]: IP address logging; GPS location logging; Keystroke logging; Image recording; Video recording; Screen capture; Message display) to a sensor located within or in proximity to the package (Jung: [0029]-[0031]: Each surveillance tool or group of surveillance tools may require a different level of permission to invoke, so the database includes this information, and it also includes information as to the authorization level actually obtained. For example, an owner may give authorization for the IP address of his computer to be logged, but a warrant may need to be obtained for camera images to be logged);
receiving sensor data from the sensor (Jung: [0013], [0044]-[0048], and FIG. 1-2); and
restricting access (Jung: [0030]) to the sensor data associated with the sensor violating the one or more location-based restrictions (Jung: [0013], [0044]-[0048], and FIG. 1-2: when the tracking device 41 is in country E, without a court order, the tracking device is unable to collect information from keystrokes, screenshots, and camera images; thus, it is reasonable to interpret without the court order the rule of collecting sensing information of keystrokes, .

As to claim 9, Jung and Forster met all the claimed subject matter as in claim 8, including the claimed limitations considered in the above rejection of claim 2 and the details are as followings the system of claim 8, wherein the routing rule reflects at least one of: maximizing an amount of sensor-collectable data collected along the possible routes for delivery of the package, collecting a type of the sensor-collectable data along the possible routes, or requiring the possible routes to comply with a transportation of goods rule based on contents of the package (Jung: [0044]-[0048], Table 1, and FIG. 1-2: the table of data shows that in country "E" it is permissible for an owner of a device to authorize IP address logging and GPS location, but a court order is needed to be able to monitor keystrokes, screenshots and camera images. In country "F" the data shows that no surveillance should be undertaken following three years after the theft, because after that time it is not possible for an original owner to claim stolen goods from a bona fide purchaser).

As to claim 10, Jung and Forster discloses the limitations of claim 8 further comprising the system of claim 8, wherein the method further comprises identifying a set of conflicting collection rules among a first set of location-based restrictions on collecting data (Jung: [0044]-[0048] and Table 1), and wherein determining the one or more location-based restrictions comprises at least one of:
giving precedence to a jurisdictional restriction over an institutional restriction within set of conflicting collection rules (Jung: [0039]: According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly. The sending of the instruction (at step 46) may result in the existing surveillance rule in device 41 being changed or left unaltered, [0044]-[0048] and Table 1: In Jung which teaches use of rules/restrictions of different levels of required authorization, when a tracking device is at a location implemented with at least two sets of rules as 1). and 2). above, the set of rule that takes precedence will be applied--When the tracking device 41 is in country E, without a court order, the tracking device is unable to collect information from keystrokes, screenshots, and camera images even if the owner authorizes it, whereby keystrokes, screen shots and camera images surveillance tools require a different/higher level of permission to invoke ([0044]-[0048] and Table 1). Thus, in such a case, it would have been reasonable to interpret that the collection of sensor-collectable data in Jung would be subject to the set of location-based restrictions that takes precedence—namely the one requiring court order authorization, which is the collection of keystrokes, screenshots and camera images as being restricted, since it requires a higher level of permission); or
giving precedence to a restriction with a stricter requirement within the set of conflicting collection rules.

As to claim 11, Jung and Forster discloses the limitations of claim 8 further comprising the system of claim 8, wherein restricting access to the sensor data associated with the sensor further comprises providing, over a network (Jung: FIG. 1 the Internet 50), an instruction to the sensor preventing collection of the sensor data (Jung: [0029]-[0031], [0039], and FIG. 1-2: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly).

As to claim 13, Jung and Forster discloses the limitations of claim 10 further comprising the system of claim 10, wherein the method further comprises identifying a second set of location-based restrictions on collecting data associated with the delivery route (Jung: [0039], [0044]-[0048], Table 1, and FIG. 1-2), and wherein identifying the set of conflicting collection rules comprises identifying conflicts among the first set of location-based restrictions and the second set of location-based restrictions (Jung: [0039], [0044]-[0048], and FIG. 1-2: According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly. The sending of the instruction (at step 46) may result in the existing surveillance rule in device 41 being changed or left unaltered, [0044]-[0048] and Table 1: In Jung which teaches use of rules/restrictions of different levels of required authorization, when a tracking device is at a location implemented with at least two sets of rules as 1). and 2). above, the set of rule that takes precedence will be applied--When the tracking device 41 is in country E, without a court order, the tracking device is unable to collect information from keystrokes, screenshots, and camera images even if the owner authorizes it, whereby keystrokes, screen shots and camera images surveillance tools require a different/higher level of permission to invoke ([0044]-[0048] and Table 1). Thus, in such a case, it would have been reasonable to Jung would be subject to the set of location-based restrictions that takes precedence—namely the one requiring court order authorization, which is the collection of keystrokes, screenshots and camera images as being restricted, since it requires a higher level of permission).

As to claim 14, Jung and Forster discloses the limitations of claim 8 further comprising the system of claim 8, wherein the sensor data includes environmental data associated with the package (Forster: [0051], [0054], [0130], and FIG. 1 the environmental sensor 118).

As to claim 15, Jung and Forster discloses all the sensor located inside or in proximity to a package limitations as claimed that mirrors the information gathering method comprising the following operations performed by one or more processors at an information distributor in claim 1; thus, claim 15 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings: a sensor located inside or in proximity to a package (Jung: [0013], [0044]-[0048], and FIG. 1-2), the sensor comprising:
a detecting portion for collecting data associated with a package (Jung: [0013], [0044]-[0048], and FIG. 1-2);
a memory storing instructions; and
at least one processor configured to execute the instructions such that, when executed, cause the processor to perform a method (Jung: FIG. 1), the method comprising:
identifying a routing rule associated with a package (Jung: Abstract, [0015], [0029]-[0031] rules for logging information based on location of the tracking device, Table 1: the location of such electronic devices is provided. A data repository contains data that specifies, for each of a plurality of geographic regions (e.g. legal jurisdictions), a set of surveillance methods that are permissible in the respective region; thus, it is reasonable to interpret that there are a possible routes for a package based on the current location provided of the electronic device and a plurality of geographic regions) that reflects at least one of a data collection or transportation requirement associated with the package (Jung: Abstract, [0013], [0015], [0029]-[0031]: and FIG. 1 the current location of the tracking device: At least some of the geographic regions have different respective sets of permissible surveillance methods than others);
determining a delivery route based on the routing rule (Forster: [0008], [0055], [0088], and [0128] and the location-based restrictions as proximity of a transportation vessel: Abstract, [0008]-[0009], [0051]-[0053], and FIG. 3), wherein the delivery route is selected from possible routes for delivery of the package based on an amount of sensor-collectable data collected along the delivery route (Forster: [0008], [0055], [0088], and [0128] and the location-based restrictions as proximity of a transportation vessel: Abstract, [0008]-[0009], [0051]-[0053], and FIG. 3);
determining one or more location-based restrictions associated with the delivery route (Jung: [0029]-[0031], [0039], [0044]-[0048], Table 1 and FIG. 1: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device 41 is located, also determines the type of recovery tool(s) that can be invoked, depending on the information available for the country (or other jurisdiction) that the device 41 is located in, and the level of authorization needed in that country. According to the maximum level of existing authorization ;
storing (Jung: [0029]-[0031]: Each surveillance tool or group of surveillance tools may require a different level of permission to invoke, so the database includes this information, and it also includes information as to the authorization level actually obtained. For example, an owner may give authorization for the IP address of his computer to be logged, but a warrant may need to be obtained for camera images to be logged) the one or more location-based restrictions (Jung: [0029]-[0031], [0039], and FIG. 1: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device 41 is located, also determines the type of recovery tool(s) that can be invoked, depending on the information available for the country (or other jurisdiction) that the device 41 is located in, and the level of authorization needed in that country. According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly) to a sensor ([0030]: IP address logging; GPS location logging; Keystroke logging; Image recording; Video recording; Screen capture; Message display); and
restricting access (Jung: [0030]) to sensor data collected via the detecting portion violating the one or more location-based restrictions (Jung: [0013], [0044]-[0048], and FIG. 1-2: when the tracking device 41 is in country E, without a court order, the tracking device is unable to collect information from keystrokes, screenshots, and camera images; thus, it is reasonable to interpret without the court order the rule of collecting sensing information of keystrokes, screenshots, and camera images takes precedence compared to the rule of collecting sensing information of IP address and GPS).

As to claim 16, Jung and Forster met all the claimed subject matter as in claim 15, including the claimed limitations considered in the above rejection of claim 2 and the details are as followings the sensor of claim 15, wherein the routing rule reflects at least one of: maximizing an amount of sensor-collectable data collected along the possible routes for delivery of the package, collecting a type of the sensor-collectable data along the possible routes, or requiring the possible routes to comply with a transportation of goods rule based on contents of the package (Jung: [0044]-[0048], Table 1, and FIG. 1-2: the table of data shows that in country "E" it is permissible for an owner of a device to authorize IP address logging and GPS location, but a court order is needed to be able to monitor keystrokes, screenshots and camera images. In country "F" the data shows that no surveillance should be undertaken following three years after the theft, because after that time it is not possible for an original owner to claim stolen goods from a bona fide purchaser). 

As to claim 17, Jung and Forster discloses the limitations of claim 15 further comprising the sensor of claim 15, wherein the method further comprises identifying a set of conflicting collection rules among a first set of location-based restrictions on collecting data and wherein determining the one or more location-based restrictions comprises at least one of:
giving precedence to a jurisdictional restriction over an institutional restriction within set of conflicting collection rules (Jung: [0039]: According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly. The sending of the instruction (at step 46) may result in the existing surveillance rule in device 41 being changed or left unaltered, [0044]-[0048] and Table 1: In Jung which teaches use of rules/restrictions of Jung would be subject to the set of location-based restrictions that takes precedence—namely the one requiring court order authorization, which is the collection of keystrokes, screenshots and camera images as being restricted, since it requires a higher level of permission); or
giving precedence to a restriction with a stricter requirement within the set of conflicting collection rules.

As to claim 18, Jung and Forster discloses the limitations of claim 15 further comprising the sensor of claim 15, wherein restricting access to the sensor data associated with the sensor further comprises preventing collection of the sensor data by the detecting portion (Jung: [0029]-[0031], [0039], and FIG. 1-2: The monitoring centre 70, on retrieving 75 the surveillance rule for the country in which the device 41 is located, also determines the type of recovery tool(s) that can be invoked, depending on the information available for the country (or other jurisdiction) that the device 41 is located in, and the level of authorization needed in that country. According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly and Forster: [0052], [0057], [0062], and FIG. 1: Deactivation may include disabling, shutting down, and/or decoupling power from one or all of the components of the electronic device 100 depending upon the specifics of each embodiment, as described below. The control system 102 may also generate an alarm, which may be audio or visual, indicating the proximity of a transportation vessel 50).

As to claim 20, Jung and Forster discloses the limitations of claim 17 further comprising the sensor of claim 17, wherein the method further comprises identifying a second set of location-based restrictions on collecting data associated with the delivery route (Jung: [0039], [0044]-[0048], Table 1, and FIG. 1-2), and wherein identifying the set of conflicting collection rules comprises identifying conflicts among the first set of location-based restrictions and the second set of location-based restrictions (Jung: [0039], [0044]-[0048], and FIG. 1-2: According to the maximum level of existing authorization 76 then available in relation to device 41, an instruction is sent to the device 41, or agent 141 in the device 41, to set 46 the surveillance rule accordingly. The sending of the instruction (at step 46) may result in the existing surveillance rule in device 41 being changed or left unaltered, [0044]-[0048] and Table 1: In Jung which teaches use of rules/restrictions of different levels of required authorization, when a tracking device is at a location implemented with at least two sets of rules as 1). and 2). above, the set of rule that takes precedence will be applied--When the tracking device 41 is in country E, without a court order, the tracking device is unable to collect information from keystrokes, screenshots, and camera images even if the owner authorizes it, whereby keystrokes, screen shots and camera images surveillance tools require a different/higher level of permission to invoke ([0044]-[0048] and Table 1). Thus, in such a case, it would have been reasonable to Jung would be subject to the set of location-based restrictions that takes precedence—namely the one requiring court order authorization, which is the collection of keystrokes, screenshots and camera images as being restricted, since it requires a higher level of permission).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jung et al. (Jung – US 2010/0194567 A1) in view of Forster et al. (Forster – US 2002/0017989 A1) and further in view of Mohler et al. (Mohler – US 2009/0158441 A1) and Knepper et al. (Knepper – US 2010/0199102 A1).

As to claim 5, Jung and Forster discloses the limitations of claim 1 further comprising the method of claim 1, further comprising receiving the sensor data from the sensor (Jung: [0013], [0044]-[0048], and FIG. 1-2) over the network (Jung: [0013], [0044]-[0048], and FIG. 1-2: the recorded data is sent in part or in whole to the monitoring centre 70 where it is stored 79 for later investigation 82 by an investigator 7 or police officer), except for the claimed limitations wherein restricting access to the sensor data associated with the sensor further comprises deleting or obfuscating the sensor data at the information distributor, and wherein obfuscating the sensor data comprises storing the sensor data in a format rendering the sensor data unreadable.
However, it has been known in the art of privacy and security of information to implement wherein restricting access to the sensor data associated with the sensor further comprises deleting or obfuscating the sensor data at the information distributor, as suggested by Mohler, which discloses the method steps of wherein restricting access to the sensor data associated with the sensor further comprises deleting or obfuscating the sensor data at the information distributor (Mohler: Abstract, [0038]-[0039], [0049]-[0051], [0058]-[0060], FIG. 2 and FIG. 4: The signature module 110 and tamper module 120 further allow for the management of sensitive information by one or more of restricting access to the sensitive information or deleting the sensitive information upon, for example, detection of a certain activity).
Therefore, in view of teachings by Jung, Forster, and Mohler it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the tracking system of Jung and Forster to include wherein restricting access to the sensor data associated with the sensor further comprises deleting or obfuscating the sensor data at the information distributor, as suggested by Mohler. The motivation for this is to prevent access to sensitive/violated information.

However, it has been known in the art of restricting access data to implement wherein obfuscating the sensor data comprises storing the sensor data in a format rendering the sensor data unreadable, as suggested by Knepper, which discloses wherein obfuscating the sensor data comprises storing the sensor data in a format rendering the sensor data unreadable (Knepper: [0040]: Encoding /Obfuscation--The operating parameters and data are obfuscated in the encoded data string by encoding it in a format which is difficult to interpret by the typical patient. This allows the patient to report information from the device by reading the codes without knowing the interpretation of information contained in the code).
Therefore, in view of teachings by Jung, Forster, Mohler, and Knepper, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to Jung, Forster, and Mohler to include wherein obfuscating the sensor data comprises storing the sensor data in a format rendering the sensor data unreadable, as suggested by Knepper. The motivation for this is to implement a known alternative method of obfuscating information to prevent access to sensitive/violated information.

As to claim 12, Jung, Forster, Mohler, and Knepper discloses the limitations of claim 8 further comprising the system of claim 8, wherein the method further comprises receiving the sensor data from the sensor (Jung: [0013], [0044]-[0048], and FIG. 1-2) over the network (Jung: [0013], [0044]-[0048], and FIG. 1-2: the recorded data is sent in part or in whole to the monitoring centre 70 where it is stored 79 for later investigation 82 by an investigator 7 or police officer), and wherein restricting access to the sensor data associated with the sensor further comprises deleting or obfuscating the sensor data at the information distributor (Mohler: Abstract, [0038]-[0039], [0049]-[0051], [0058]-[0060], FIG. 2 and FIG. 4: The signature module 110 and tamper module 120 further allow for the management of sensitive information by one or more of restricting access to the sensitive information or deleting the sensitive information upon, for example, detection of a certain activity), and wherein obfuscating the sensor data comprises storing the sensor data in a format rendering the sensor data unreadable (Knepper: [0040]: Encoding /Obfuscation--The operating parameters and data are obfuscated in the encoded data string by encoding it in a format which is difficult to interpret by the typical patient. This allows the patient to report information from the device by reading the codes without knowing the interpretation of information contained in the code).

As to claim 19, Jung, Forster, Mohler, and Knepper discloses the limitations of claim 15 further comprising the sensor of claim 15, wherein the method further comprises deleting or obfuscating the sensor data at the sensor (Mohler: Abstract, [0038]-[0039], [0049]-[0051], [0058]-[0060], FIG. 2 and FIG. 4: The signature module 110 and tamper module 120 further allow for the management of sensitive information by one or more of restricting access to the sensitive information or deleting the sensitive information upon, for example, detection of a certain activity), and wherein obfuscating the sensor data comprises storing the sensor data in a format rendering the sensor data unreadable (Knepper: [0040]: Encoding /Obfuscation--The operating parameters and data are obfuscated in the encoded data string by encoding it in a format which is difficult to interpret by the typical patient. This allows the patient to report information from the device by reading the codes without knowing the interpretation of information contained in the code).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Paretti et al., US 2010/0077484 A1, discloses location tracking permissions and privacy.
Arts, US 2009/0009283 A1, discloses anti-theft location check device.
Horvitz et al., US 2008/0072284 A1, discloses zone policy administration for entity tracking and privacy assurance.
Matsuda et al., US 8,286,005 B2, discloses confidential information memory apparatus, erasing method of confidential information, and erasing program of confidential information.
Vimercati et al. discloses Privacy and Security in Environmental Monitoring Systems. 
Jia et al. discloses a survey of location privacy preservation in social Internet of vehicles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684